DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/19/2021 has been entered.
Response to Arguments
Applicant’s arguments, see Remarks pg. 10-12, filed 01/19/2021, with respect to the rejection(s) of claim(s) 1 under 35 U.S.C. 103 have been fully considered and are persuasive in view of the amendment which adds the limitation of “using a same clock signal to simultaneously discharge the first voltage stored on the at least one capacitor and to increment a counter”.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Pape et al. (US 6141583). See rejection below.
Additionally, the newly added limitations introduce issues regarding new matter. See rejection below.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 16-17, and 24-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
 Regarding claims 1 and 16, the claims recite, “using a same clock signal to simultaneously controllably discharge the first voltage stored on the at least one capacitor and to increment a counter,” see e.g. claim 1, ll. 14-16. There is no discussion in the application at the time of filing of using the same clock signal to simultaneously discharge the first voltage and increment the counter. For supporting evidence, Applicant points to Fig. 3 and para. 32, 35-36. It is noted that there is no sense of timing in regards to functions of the clock signal in these cited portions; at best, there is support for the clock signal being provided to both the counter and the switch which is used to discharge the first voltage of the capacitor (Para. 36, 3rd sentence – end). There is no disclosed sense of the timing of when these two functions occur, however; it is unclear from the disclosure at the time of filing whether the same clock signal simultaneously, consecutively, successively, or otherwise performs the functions of controllably discharging the first voltage and incrementing the counter. As such, there is no support for these functions of the clock signal occurring at the same time, and thus this limitation comprises new matter.
Regarding claims 17 and 24, the claims recite, “the same clock signal is used to simultaneously control the switched capacitor and to increment the counter”. For the same reasons set forth above, 
Regarding claim 25, the claim recites, “a first capacitor and a second capacitor connected in series between the first input of the comparator and a ground,” wherein support is indicated as being provided in Fig. 3, with C1 and C2 being the first and second capacitors respectively connected to comparator 304. From this diagram, it is clear that capacitors C1 and C2 are NOT connected in series with each other as claimed, since the node between the two capacitors leads to switch Sw5 and thus splits the current flowing from C1 between C2 and the switch. Britannica defines a series circuit as a path along which the whole current flows through each component (www.britannica.com/technology/series-circuit); in Fig. 3, the current output from C1 would be split between C2 and the switch Sw5, and thus C1 and C2 cannot be considered to be connected in series as would be recognized by one of ordinary skill in the art. As such, this limitation comprises new matter.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 4-5, 8-13, 15-17 and 19-25 are rejected under 35 U.S.C. 103 as being unpatentable over Ekwall (US Patent 4899750) in view of Nedungadi et al. (US Patent 5722997) (hereinafter Nedungadi), in view of Kuehn (US Patent 5201865), further in view of Pape et al. (US 6141583) (hereinafter Pape).
Regarding claim 1, Ekwall discloses for use with an implantable medical device (IMD), a method for monitoring an impedance associated with a pathway used to selectively deliver a stimulation pulse to patient tissue (Abstract), wherein the pathway comprises a lead including one or more electrodes in contact with the patient tissue and used to selectively deliver the stimulation pulse to the patient tissue (Fig. 1, leads 14 and 12 stimulate heart tissue through electrodes 22 and 26), and wherein a reservoir capacitor (Cres) stores energy used to generate the stimulation pulse delivery of the pacing pulse (Fig. 2, capacitor C1; Col. 3, ll. 36-39: “voltage level on a storage capacitor which is the source of heart stimulation pulses is sampled both before and after a stimulation pulse”), the method comprising: (a) measuring or storing a first voltage indicative of the energy stored on the Cres just prior to the stimulation pulse being delivered via the pathway; (b) measuring or storing a second voltage indicative of the energy stored on the Cres just after the stimulation pulse is delivered via the pathway, wherein the second voltage that is measured or stored at step (b) is less than first voltage that is measured or stored at step (a) (Col. 4, ll. 61-62: “A sampling stage 50 is coupled to sample capacitor C1 before and after delivery of the pacing pulse. Sampled voltages from the sampling stage 50…”; Col. 3, ll. 39-44: “The difference in voltage level between two such samples, due to the partial discharge of the storage capacitor resulting from the delivery of the stimulation pulse); and (c) monitoring the impedance associated with the pathway based on a difference between the first voltage and the second voltage (Col. 3, ll. 39-44: “The difference in voltage level between two such samples, due to the partial discharge determine the instantaneous lead impedance which is a function of this voltage difference”).
Ekwall does not disclose that step (a) comprises using at least one capacitor to store the first voltage indicative of the energy stored on the Cres just prior to the stimulation pulse being delivered using the lead; step (b) comprises using at least one further capacitor to store the second voltage indicative of the energy stored on the Cres just after the stimulation pulse is delivered using the lead; and step (c) comprises while comparing the first voltage stored on the at least one capacitor to the second voltage stored on the at least one capacitor, using a same clock signal to simultaneously controllably discharge the first voltage stored on the at least one capacitor and to increment a counter; and using the counter to determine a count value indicative of how long it takes for the first voltage, which is being controllably discharged using the same clock signal that is simultaneously used to increment the counter, to drop to the second voltage. Ekwall also does not disclose monitoring the impedance associated with the pathway based on the count value.
Nedungadi, however, teaches using at least one capacitor to store the first voltage indicative of the energy stored on the Cres just prior to the stimulation pulse being delivered using the lead; and using at least one further capacitor to store the second voltage indicative of the energy stored on the Cres just after the stimulation pulse is delivered using the lead (Abstract: “storing the value of the voltage across the capacitor when charged… storing the value on said capacitor when discharged… using separate circuits to measure each of the voltages of the capacitor and storing these voltages”; Fig. 2 shows first and second detection circuits 52,53, which store these voltages separately using capacitors 58, 66, 74).
Furthermore, Kuehn teaches controllably discharging the first voltage and determining a count value indicative of how long it takes for a first voltage, which is being controllably discharged, to drop to a second voltage (Col. 9, ll. 26-39: “lead impedance method follows steps of charging the capacitor 10 to The first and second counts reflect the discharge time… denoted tcap and tlead respectively”). Kuehn also teaches that the count value is inversely proportional to the impedance associated with the pathway and is thereby is a surrogate of the impedance associated with the pathway (Col. 9, ll. 9: Rlead = Rknown(tlead/tcap, i.e. impedance is inversely proportional to count time tcap), wherein Rlead is combined lead impedance (Col. 8, ll. 57). 
Finally, Pape teaches a method for conserving power in an IMD by counting voltage dependent oscillator output signals accumulated over a predetermined number of system clock signals in order to correlate with a desired oscillation frequency. The counts are compared, and the supply voltage is adjusted upward or downward or is maintained the same dependent upon whether the oscillator output signal count falls below or rises above or is equal to the target count, respectively (Abstract; i.e. a same clock signal is used to simultaneously controllably discharge a voltage and increment a counter). The device includes a HV capacitor bank 38 and HV output discharge circuit 40 for discharging the charge on the capacitor bank 38 (Fig. 2; Col. 7, ll. 41-49). 
Taking all of these teachings into account, It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify Ekwall such that step (a) comprises using at least one capacitor to store the first voltage indicative of the energy stored on the Cres just prior to the stimulation pulse being delivered using the lead; step (b) comprises using at least one further capacitor to store the second voltage indicative of the energy stored on the Cres just after the stimulation pulse is delivered using the lead. Making this modification would be useful for storing these two voltages for use in calculating the combined impedance of the lead and heart tissue, whereby individual impedance values can be calculated, as taught by Nedungadi (Abstract). Furthermore, It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify Ekwall in view of Nedungadi such that step (c) comprises controllably discharging 
Regarding claim 4, Ekwall in view of Nedungadi in view of Kuehn in view of Pape teaches that the count value is inversely proportional to the impedance associated with the pathway and is thereby is a surrogate of the impedance associated with the pathway (Kuehn, Col. 9, ll. 9: Rlead = Rknown(tlead/tcap, i.e. impedance is inversely proportional to count time tcap), wherein Rlead is combined lead impedance (Col. 8, ll. 57).
Regarding claim 5, Ekwall in view of Nedungadi in view of Kuehn in view of Pape teaches that the count value is independent of a pulse width and a pulse amplitude of the stimulation pulse delivered via the pathway. Kuehn teaches that since the clock pulses have predetermined pulse widths, the accumulated counts are fairly representative of the actual RC discharge times (Col. 11, ll. 1-5). This teaching implies that the count value is independent of the pulse width since the pulse widths are predetermined and there is no effect on RC discharge time. Additionally, there is no discussion in Kuehn of regarding pulse amplitude’s effect on the count value; thus, it has been determined that amplitude is taught as independent of count value since Kuehn does not raise a concern regarding pulse amplitude’s effect on count value.
Regarding claim 8, Ekwall in view of Nedungadi in view of Kuehn in view of Pape teaches using an equation to determine the impedance associated with the pathway, or a surrogate thereof, based on the count value (see rejection of claim 4).
Regarding claim 9, Ekwall discloses that the impedance associated with the pathway, or a surrogate thereof, is determined without using a sense resistor to measure at least one of a voltage or current across the sense resistor (Col. 4, ll. 59-60: “Resistor R2 is provided to complete the circuit to capacitor C4 when switch S1 is open”; Col. 6, ll. 16-18: “The circuit of R1 and C3 serves to create a moving average of the voltage level of C1”, i.e. the disclosed resistors are not used as sense resistors). Additionally, Ekwall’s invention is clearly directed towards measuring voltage of a capacitor C1 to determine lead impedance, as shown in the rejection of claim 1. The resistors simply function to provide appropriate structure necessary for the invention to function as disclosed.
Regarding claim 10, Ekwall discloses that the stimulation pulse comprises a cardiac pacing pulse (Front Page, Abstract).
Regarding claim 11, Ekwall in view of Nedungadi in view of Kuehn in view of Pape discloses an implantable medical device (IMD) comprising a charge circuit (Ekwall - Fig. 2, charging circuit 44); a reservoir capacitor (Cres) electrically coupled between the charge circuit and a lead (Fig. 2, C1), the Cres configured to store energy received from the charge circuit, the energy stored on the Cres used to generate a stimulation pulse that is selectively deliverable to patient tissue via the lead (see rejection of claim 1); and an impedance monitor circuit (Fig. 2, circuit 40) configured to store, on at least one capacitor, a first voltage indicative of the energy stored on the Cres just prior to the stimulation pulse being delivered using the lead; store, on at least one further capacitor, a second voltage indicative of the energy stored on the Cres just after the stimulation pulse is delivered using the lead; use a clock signal to controllably discharge the first voltage stored on the at least one capacitor; compare the first voltage stored on the at least one capacitor to the second voltage stored on the at least one further capacitor, 
Ekwall does not disclose a battery and a charge circuit electrically coupled to the battery. Kuehn, however, teaches a battery and a charge circuit electrically coupled to the battery (Fig. 2; Col. 7, ll. 59-66: “output capacitor 10… is typically adapted to be charged to a programmed battery voltage VDD through a charging switch 12…”, i.e. VDD represents the battery which is connected to the rest of the charge circuit via switch 12). It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify Ekwall to include a battery and a charge circuit electrically coupled to the battery in order to provide battery power to the charging circuit, as taught by Kuehn.
Regarding claims 12 and 23, Ekwall in view of Nedungadi in view of Kuehn in view of Pape teaches a comparator (Kuehn Fig. 2, op amp 24; Col 8, ll. 32-33: “freeze the count in the counter 26 when the voltage across the capacitor 10 decreases to VDD/2, as determined by the first and second op amps 20 and 24”, i.e. the op amps act as comparators for the voltages) including a first input, a second input, and an output (Op amp 24 has first and second +/- inputs, and output coupled to counter 26) a switched capacitor configured to controllably discharge the first voltage stored on the at least one capacitor (Capacitor C connected to switches S1-4); and a counter configured to produce the count value indicative of how long it takes for the first voltage, which is controllably discharged, to drop to the second voltage; wherein the clock is used to simultaneously control the switched capacitor and to increment the counter (Counter 26; see rejection of claim 1 above); and, wherein the first input of the comparator is coupled to the at least one capacitor on which the first voltage is stored (+ input), the 
Regarding claim 13, the Examiner submits that the claim is a simple combination of the disclosure of claims 4 and 5; thus, claim 13 is obvious over Ekwall in view of Nedungadi in view of Kuehn in view of Pape based on the same rationale applied to the rejections of claims 4 and 5 above.
Regarding claim 15, Ekwall discloses that the IMD is devoid of a sense resistor in series with the lead; and the impedance associated with the lead is monitored without using a sense resistor to measure at least one of a voltage or current across the sense resistor (Col. 4, ll. 59-60: “Resistor R2 is provided to complete the circuit to capacitor C4 when switch S1 is open”; Col. 6, ll. 16-18: “The circuit of R1 and C3 serves to create a moving average of the voltage level of C1”, i.e. the disclosed resistors are not used as sense resistors). Additionally, Ekwall’s invention is clearly directed towards measuring voltage of a capacitor C1 to determine lead impedance, as shown in the rejection of claim 1. The resistors simply function to provide appropriate structure necessary for the invention to function as disclosed.
Regarding claim 16, the Examiner submits that the claim is a simple combination of the disclosure of claims 11-13, except for the battery and charge circuit of claim 11. Thus, the Examiner submits that the invention of claim 16 would be obvious over Ekwall in view of Nedungadi in view of Kuehn based on the same rationale applied to claims 11-13 above.
Regarding claim 17, Ekwall in view of Nedungadi in view of Kuehn in view of Pape teaches that the circuitry configured to controllably discharge the first voltage comprises a switched capacitor (see rejection of claim 12 above); and the same clock signal is used to simultaneously control the switched capacitor and to increment the counter (see rejection of claim 1 above; Pape Fig. 2, HV switch 120 in 
Regarding claim 19, Ekwall in view of Nedungadi in view of Kuehn in view of Pape teaches wherein the circuitry configured to compare the first voltage to the second voltage, while the first voltage is controllably discharged, comprises a comparator configured to compare the first and second voltages or surrogates thereof to one another, and configured to cause  13546US01 _SJUD-01156USO-app35 the counter to stop counting when the first voltage or a surrogate thereof drops to the second voltage or a surrogate thereof (Kuehn, Col. 8, ll. 29-33: “enabling the counter 26 to start counting clock pulses, and to freeze the count in the counter 26 when the voltage across the capacitor decreases to VDD/2, as determined by first and second op amps 20 and 24”, i.e. the op amps function as the comparator).  
Regarding claim 20, Ekwall discloses that the IMD comprises a cardiac stimulation device and the stimulation pulse comprises a cardiac stimulation pulse (Front Page, Abstract).
Regarding claim 21, Ekwall in view of Nedungadi in view of Kuehn in view of Pape teaches wherein the monitoring the impedance associated with the pathway based on the count value comprising using the equation: Z = m/count where, Z is the impedance of the pathway, m is a constant, and count is the count value indicative of how long it takes for the first voltage to drop to the second voltage (Kuehn, Col. 9, ll. 9: “Rlead = Rknown(tlead/tcap, i.e. impedance is inversely proportional to count time tcap), wherein Rlead is combined lead impedance (Col. 8, ll. 57) and Rknown is a constant (Col. 8, ll. 40-41). Thus, in Kuehn, Z = m/count is equivalent to the taught Rlead = Rknown(tlead/tcap), with: 
Z = Rlead
m = Rknown
count = tcap
Regarding claim 22, Ekwall in view of Nedungadi in view of Kuehn in view of Pape teaches the using the at least one capacitor to store the first voltage occurs just prior to the stimulation pulse being 
Regarding claim 24, Ekwall in view of Nedungadi in view of Kuehn in view of Pape teaches that a switch is used to controllably discharge the first voltage stored on the at least one capacitor (Pape Fig. 2, HV switch 120), and wherein the using the same clock signal to simultaneously controllably discharge the first voltage stored on the at least one capacitor and to increment the counter comprises: using the same clock signal to simultaneously control the switch and increment the counter (see rejection of claim 17 above).
Regarding claim 25, Ekwall in view of Nedungadi in view of Kuehn in view of Pape as best understood teaches that the at least one capacitor (Ekwall Fig. 3, C1,C2)), that stores the first voltage indicative of the energy stored on the Cres just prior to the stimulation pulse being delivered using the lead (see rejection of claim 1 above), comprises a first capacitor and a second capacitor connected in series between the first input of the comparator and a ground (Fig. 3, C1 and C2 are between input of comparator 134 and ground under C2); the IMD further comprises a switch that selectively connects a node between the first and second capacitors to either a terminal of a third capacitor or to the ground (S2 connects to C2 and ground) as controlled by the same clock signal that is used to increment the counter (rejection of claim 1); when the switch connects the terminal of the third capacitor to the node between the first and second capacitors, a portion of the first voltage stored on the first and second capacitors is moved therefrom to the third capacitor (such would be inherent via electrical connection being made between the 3 capacitors after switching); and when the switch connects the terminal of the third capacitor to the ground, the portion of the first voltage stored on the third capacitor is .
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ekwall in view of Nedungadi in view of Kuehn in view of Pape, further in view of Chang et al. (US PGPUB 2016/0268908) (hereinafter Chang).
Regarding claim 6, Ekwall in view of Nedungadi in view of Kuehn in view of Pape does not teach providing an indication of a short-circuit associated with the pathway in response to the count value exceeding a short threshold value. Chang, however, teaches providing an indication of a short-circuit associated with the pathway in response to the count value exceeding a short threshold value (Para. [0019]: “… starts counting when the current sensing signal reaches a first reference voltage, and the switch control unit ends counting when the current sensing signal reaches a second voltage; wherein when the count reaches a predetermined threshold, it is determined that a short circuit occurs…”; Para. [0023]: “… when the count reaches a threshold, instructing the power converter to shut down”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify Ekwall in view of Nedungadi in view of Kuehn to include providing an indication of a short-circuit associated with the pathway in response to the count value exceeding a short threshold value. Making this modification would be useful for determining if a short circuit occurs (Para. [0019]) and avoiding serious damage to the circuitry of the device (Para. [0005]), as taught by Chang.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ekwall in view of Nedungadi in view of Kuehn, further in view of Borkan (US Patent 4793353).
Regarding claim 7, Ekwall in view of Nedungadi in view of Kuehn does not teach providing an indication of an open-circuit associated with the pathway in response to the count value being below an open threshold value. Borkan, however, teaches providing an indication of an open-circuit associated with the pathway in response to the count value being below an open threshold value (Col. 20, ll. 65-68: 
It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify Ekwall in view of Nedungadi in view of Kuehn to include providing an indication of an open-circuit associated with the pathway in response to the count value being below an open threshold value. Making this modification would be useful for identifying an open circuit condition in the device, as taught by Borkan.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Ekwall in view of Nedungadi in view of Kuehn in view of Pape in view of Chang in view of Borkan.
Regarding claim 14, the Examiner submits that the claimed subject matter is a simple combination of the disclosure of claims 6-7. Thus, this claim is obvious based on the same rationale applied to the rejections of claims 6 and 7 as set forth above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sherman (US 2012/0158096) teaches a direct memory access controlled stimulation method which uses count values to control stimulation (Abstract, para. 8).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anant A Gupta whose telephone number is (571)272-8088.  The examiner can normally be reached on Mon-Fri 9 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.A.G./
Anant A GuptaExaminer, Art Unit 3792  

/GARY JACKSON/Supervisory Patent Examiner
Art Unit 3792